                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CARLOS D. LINDSEY,

        Plaintiff,
                                                  Case No. 19-cv-962-jdp
   v.

HEATHER SCHWENN AND
SCOTT RUBIN ASCH,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             11/26/2019
        Peter Oppeneer, Clerk of Court                     Date
